DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination an input device, a radio; a memory; and an electronic processor configured to: load a Bluetooth stack into the memory based on a mode selection indicator being in a de-asserted state: operate the wireless switch in a wireless Bluetooth mode; place the mode selection indicator in an asserted state in response to a
manipulation of the input device: load a wireless mesh network communications stack into the memory based on the mode selection indicator being in the asserted state: and, operate the wireless switch in a wireless mesh network communication mode.  

	Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination loading, by an electronic processor of the wireless switch, an initial configuration of the wireless switch into a memory of the wireless switch; loading, by the electronic processor, a Bluetooth stack into the memory; executing, by the electronic processor, the Bluetooth stack; establishing, by the electronic processor, a connection between a radio of the wireless switch and a Bluetooth enabled device; receiving, by the radio, a switch configuration from the Bluetooth enabled device; saving, by the electronic processor, the switch configuration to the memory; loading, by the electronic processor, the switch configuration into the memory; loading, by the electronic processor, a mesh communications stack into the memory; and, executing, by the electronic processor, the mesh communications stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648